Beasley, Judge,
concurring in part and dissenting in part.
1. I concur in the holding that Borg-Warner was not entitled to a directed verdict.
2. The submission to the jury of the issue of punitive damages was appropriate. Borg-Warner lost its motion for directed verdict on this issue, and it excepted to charges on punitive damages having been given over objection. The charges themselves were full and fair and there is no claim that they were not accurate statements of the law.
The jury awarded $40,000 in this regard, and its verdict is to be given the benefit of every presumption and inference arising therefrom. American Appraisal Co. v. Whitley Constr. Co., 126 Ga. App. 398, 399 (190 SE2d 838) (1972).
Since this action arose prior to July 1, 1987, OCGA § 51-12-5 applies. “ ‘A jury may award additional damages in a tort action where there are “aggravating circumstances, either in the act or the intention.” [OCGA § 51-12-5] [Cit.] “[T]o authorize the imposition of exemplary damages, or punitive damages as they are commonly called, . . . there must be evidence of wilful misconduct, malice, fraud, wantonness, oppression, or that entire want of care which would raise the presumption of a conscious indifference to consequences.” ’ [Cit.]” Melton v. LaCalamito, 158 Ga. App. 820, 825 (2b) (282 SE2d 393) (1981). Conversion will support these damages if done wilfully or in conscious disregard of the consequences. Investment Securities Corp. v. Cole, 57 Ga. App. 97, 102 (4) (194 SE 411) (1937), aff’d 186 Ga. 809.
Boat Trading’s cause of action was conversion by way of wrongful repossession of the five boats. There was evidence of a total lack of concern on the part of Borg-Warner over Boat Trading’s claim of ownership and a complete unwillingness to investigate it despite Boat Trading’s notices and documents. See Mr. Transmission v. Thompson, 173 Ga. App. 773, 775 (2) (328 SE2d 397) (1985). The verdict is not to be disturbed “unless it is insupportable as a matter of law,” Morgan v. Hawkins, 155 Ga. App. 836, 837 (1) (273 SE2d 221) (1980), *67which is not the case.
3. The jury’s consideration of an award of litigation expenses as compensatory damages under OCGA § 13-6-11 should also be affirmed. The majority concludes that there was no evidence of conduct on Borg-Warner’s part which would support them and therefore the jury should not have been charged on this issue. The court gave the essentials of OCGA § 13-6-11, and the jury awarded $25,000.
Even if there developed a bona fide controversy so as to justify resort to a court for its final resolution, attorney fees are recoverable when the party has acted in bad faith in its dealings with the claimant. Jackson v. Brinegar, Inc., 165 Ga. App. 432, 436 (301 SE2d 493) (1983); Formica Corp. v. Rouse, 176 Ga. App. 548, 549 (3) (336 SE2d 383) (1985) (physical precedent); Georgia-Carolina Brick &c. v. Brown, 153 Ga. App. 747, 749 (2) (266 SE2d 531) (1980). Here there was such, in connection with the original repossession and the additional refusal to return the boats to Boat Trading.
The evidence was that, when Boat Trading purchased the boats from Lanier Harbor, no mention was made of Borg-Warner’s financing.
After Borg-Warner decided to seize Norcross Marine’s inventory, Buddin, one of its representatives, told Jordan of Boat Trading on August 28 that Borg-Warner intended to seize Boat Trading’s boats even though Borg-Warner knew Boat Trading had paid for them and that Norcross Marine operated out of Lanier Harbor and sold boats there.
The boats were seized over the Labor Day weekend. Jordan provided Borg-Warner’s Harberson with copies of Boat Trading’s ownership and financing documents.
Before these five boats were returned to the out-of-state manufacturer under Borg-Warner’s buy-back agreement, Jordan had Boat Trading’s attorney contact Borg-Warner’s attorney and advise him of Boat Trading’s situation. Further, on September 11, Boat Trading sent its telegram demanding return of the boats; no response was received.
Before the boats were seized, Lackey, of Credithrift, Boat Trading’s finance company, also notified Harberson of its interest in the boats. He was told that Borg-Warner would check on this and call him back, although no one ever did.
Credithrift’s attorney also contacted Borg-Warner’s attorney by letters of September 25 and November 8 concerning the matter. After the last letter, Borg-Warner’s attorney advised Credithrift’s attorney to go ahead and sue, “I need the money.”
There was sufficient evidence of bad faith to merit the jury’s consideration of attorney fees. Jackson, supra; Formica Corp., supra; Georgia-Carolina Brick &c., supra.
*68Decided December 5, 1989
Rehearing denied December 20, 1989
Gurley & Fowler, James B. Gurley, Terry R. Drugan, for appellant.
Donald W. Gettle, Patricia L. Gordon, Linda W. Gettle, for appellee.
Therefore, I respectfully dissent from Divisions 2 and 3.
I am authorized to state that Presiding Judge McMurray and Judge Pope join in this opinion.